Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 1 of 7 PAGEID #: 1549




                          EXHIBIT F
         Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 2 of 7 PAGEID #: 1550




From:                             Humphrey, Thomas (DC)
Sent:                             Monday, October 29, 2018 7:17 PM
To:                               James Tyack
Cc:                               Williams, Tyler (DC); Zucker, David (DC); Qureshi, Abid (DC)
Subject:                          RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin


Jamie:

Thank you for your message.

Please ensure that Mr. Anglin brings any and all responsive documents (including ones already in our possession) to the
deposition. As you know, the subpoena requires him to produce all documents in his possession, custody, or control –
without regard to whether we may have a copy.

We look forward to meeting you, as well.

Best,
Tom

Thomas J. Humphrey

LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
Direct Dial: +1.202.637.2212
Mobile: +1.410.375.0863
Email: thomas.humphrey@lw.com
http://www.lw.com



From: James Tyack <james@tyacklaw.com>
Sent: Monday, October 29, 2018 9:21 AM
To: Humphrey, Thomas (DC) <Thomas.Humphrey@lw.com>
Cc: Williams, Tyler (DC) <Tyler.Williams@lw.com>; Zucker, David (DC) <David.Zucker@lw.com>; Qureshi, Abid (DC)
<ABID.QURESHI@LW.com>
Subject: RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

Tom,
Thank you for your email received at approximately 12:19 am Saturday.
I will not comment on your history regarding your interactions with anyone besides myself.
I have confirmed this morning with my client the only responsive documents to your subpoena are those already
in your possession which you attached to your motions for limited discovery.
We look forward to seeing you Wednesday for the deposition of Greg Anglin consistent with your motions for
limited discovery and the Court’s order granting the same.

Sincerely,
Jamie

                                                            1
         Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 3 of 7 PAGEID #: 1551
James P. Tyack, Esq.
The Tyack Law Firm Co., L.P.A.
536 South High Street
Columbus, Ohio 43215
T: 614-221-1342
F: 614-228-0253
www.tyacklaw.com
james@tyacklaw.com




Recognized by:



NOTICE: The information contained in this electronic mail transmission, or attached hereto, is intended by The Tyack Law
Firm Co., LPA for the use of the named individual or entity to which it is directed and may contain information that is
privileged or otherwise confidential. It is not intended for transmission to, or receipt by, anyone other than the named
addressee (or a person authorized to deliver it to the named addressee). It should not be copied or forwarded to any
unauthorized persons. If you have received this electronic mail transmission in error, please delete it from your system
without copying or forwarding it, and notify the sender of the error by reply e-mail, so that our address record can be
corrected.




From: Thomas.Humphrey@lw.com <Thomas.Humphrey@lw.com>
Sent: Saturday, October 27, 2018 12:19 AM
To: James Tyack <james@tyacklaw.com>
Cc: Tyler.Williams@lw.com; David.Zucker@lw.com; ABID.QURESHI@LW.com
Subject: RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

James:

I write as follow-up to our call on Wednesday, October 17, 2018 regarding Greg Anglin’s non-compliance with the
Document and Deposition Subpoenas (collectively, the “Subpoenas”) that were served on him in relation to Obeidallah
v. Anglin, et al., 2:17-CV-00720 (S.D. Ohio).

The Document Subpoena required him to produced responsive materials on or before Friday, October 12, 2018 at 9:00
AM, and the Deposition Subpoena required him to appear and provide testimony on Friday, October 16, 2018 at 9:00
AM. Mr. Anglin failed to comply with either of the Subpoenas’ deadlines. Instead, he emailed us on Monday, October 8,
2018, stating that “logistical difficulties have rendered these dates impossible” and that “[m]y counsel will contact you”
at some future, unspecified date.

On Friday, October 12, 2018, Mr. Michael Cox, the other attorney that Greg Anglin retained in regard to this matter,
contacted us regarding the Subpoenas. Later that day, we emailed Mr. Cox and offered, as a courtesy, to: (1) allow Greg
Anglin to produce materials responsive to the Document Subpoena no later than Wednesday, October 17, 2018; and (2)
                                                            2
      Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 4 of 7 PAGEID #: 1552
take Greg Anglin’s deposition on October 23, 30, or 31, 2018. We asked that Mr. Cox provide us a response no later
than Monday, October 15, 2018 at 12:00 PM. Mr. Cox failed to respond to our offers.

You first reached out to us by way of a voicemail on the morning of Wednesday, October 17, 2018. We convened a
teleconference later that afternoon to discuss Greg Anglin’s continued non-compliance with the Subpoenas. You agreed
to follow-up with us the next day, Thursday, October 18, 2018, regarding both Subpoenas. We heard from your
paralegal the next day to confirm Greg Anglin’s availability for a deposition on Wednesday, October 31, but you have yet
to provide us any sort of response regarding Greg Anglin’s non-compliance with the Document Subpoena.

We request that Greg Anglin produce materials responsive to the Document Subpoena immediately.

Additionally, as we have now conferred in good faith with multiple attorneys representing Greg Anglin in regard to this
matter, my client reserves the right to bring his failure to produce any documents before the Court.

Regards,
Tom

Thomas J. Humphrey

LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
Direct Dial: +1.202.637.2212
Mobile: +1.410.375.0863
Email: thomas.humphrey@lw.com
http://www.lw.com



From: James Tyack <james@tyacklaw.com>
Sent: Wednesday, October 17, 2018 1:08 PM
To: Humphrey, Thomas (DC) <Thomas.Humphrey@lw.com>
Cc: Williams, Tyler (DC) <Tyler.Williams@lw.com>; Zucker, David (DC) <David.Zucker@lw.com>; Qureshi, Abid (DC)
<ABID.QURESHI@LW.com>
Subject: RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

Great. I received and accepted the invite. Talk to you then.
jpt

James P. Tyack, Esq.
The Tyack Law Firm Co., L.P.A.
536 South High Street
Columbus, Ohio 43215
T: 614-221-1342
F: 614-228-0253
www.tyacklaw.com
james@tyacklaw.com




                                                            3
      Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 5 of 7 PAGEID #: 1553




Recognized by:



NOTICE: The information contained in this electronic mail transmission, or attached hereto, is intended by The Tyack Law
Firm Co., LPA for the use of the named individual or entity to which it is directed and may contain information that is
privileged or otherwise confidential. It is not intended for transmission to, or receipt by, anyone other than the named
addressee (or a person authorized to deliver it to the named addressee). It should not be copied or forwarded to any
unauthorized persons. If you have received this electronic mail transmission in error, please delete it from your system
without copying or forwarding it, and notify the sender of the error by reply e-mail, so that our address record can be
corrected.




From: Thomas.Humphrey@lw.com <Thomas.Humphrey@lw.com>
Sent: Wednesday, October 17, 2018 12:51 PM
To: James Tyack <james@tyacklaw.com>
Cc: Tyler.Williams@lw.com; David.Zucker@lw.com; ABID.QURESHI@LW.com
Subject: RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

Thank you, James. 5:00 PM works well for us. I just circulated an Outlook invite with dial-in number.

Regards,
Tom

Thomas J. Humphrey

LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
Direct Dial: +1.202.637.2212
Mobile: +1.410.375.0863
Email: thomas.humphrey@lw.com
http://www.lw.com



From: James Tyack <james@tyacklaw.com>
Sent: Wednesday, October 17, 2018 11:37 AM
To: Humphrey, Thomas (DC) <Thomas.Humphrey@lw.com>
Cc: Williams, Tyler (DC) <Tyler.Williams@lw.com>; Zucker, David (DC) <David.Zucker@lw.com>; Qureshi, Abid (DC)
<ABID.QURESHI@LW.com>
Subject: RE: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

Yes, thank you Thomas.
How about 5pm today?



                                                            4
      Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 6 of 7 PAGEID #: 1554
James P. Tyack, Esq.
The Tyack Law Firm Co., L.P.A.
536 South High Street
Columbus, Ohio 43215
T: 614-221-1342
F: 614-228-0253
www.tyacklaw.com
james@tyacklaw.com




Recognized by:



NOTICE: The information contained in this electronic mail transmission, or attached hereto, is intended by The Tyack Law
Firm Co., LPA for the use of the named individual or entity to which it is directed and may contain information that is
privileged or otherwise confidential. It is not intended for transmission to, or receipt by, anyone other than the named
addressee (or a person authorized to deliver it to the named addressee). It should not be copied or forwarded to any
unauthorized persons. If you have received this electronic mail transmission in error, please delete it from your system
without copying or forwarding it, and notify the sender of the error by reply e-mail, so that our address record can be
corrected.




From: Thomas.Humphrey@lw.com <Thomas.Humphrey@lw.com>
Sent: Wednesday, October 17, 2018 11:34 AM
To: James Tyack <james@tyacklaw.com>
Cc: Tyler.Williams@lw.com; David.Zucker@lw.com; ABID.QURESHI@LW.com
Subject: Obeidallah v. Anglin: Subpoenas Served on Greg Anglin

James:
I write regarding the document and deposition subpoenas (the “Subpoenas”) that were served on your client, Mr. Greg
Anglin, on September 25, 2018 in relation to Obeidallah v. Anglin, et al., 2:17-CV-00720 (S.D. Ohio).

I understand from my colleague Tyler Williams that you left a voicemail this morning regarding the Subpoenas. We just
tried calling you at the number supplied (614-221-1342) and understand you are out-of-office. I left a voicemail, but
write to see if we can set-up a teleconference sometime today. Our availability today is: (1) 1:30 PM – 3:00 PM Eastern;
and (2) any time after 3:45 PM Eastern. Could you please let us know which time works best for your schedule? We can
then circulate a calendar invite with a call-in number.

To facilitate our call, please find attached an email that we sent to Greg Anglin’s other attorney, Mr. Michael Cox, on
Friday, October 12, 2018 in regard to the Subpoenas. We have not yet received a response from Mr. Cox.

Regards,
Tom
                                                             5
       Case: 2:17-cv-00720-EAS-EPD Doc #: 62-4 Filed: 03/05/19 Page: 7 of 7 PAGEID #: 1555

Thomas J. Humphrey

LATHAM & WATKINS LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004-1304
Direct Dial: +1.202.637.2212
Mobile: +1.410.375.0863
Email: thomas.humphrey@lw.com
http://www.lw.com


_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.




                                                              6
